Matter of Eric (2020 NY Slip Op 00710)





Matter of Eric


2020 NY Slip Op 00710


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, BANNISTER, AND DEJOSEPH, JJ.


73 CAF 19-00022

[*1]In the Matter of WHOSE FIRST NAMES ARE ERIC AND CAREN JOY M. AND ROBERT M., PETITIONERS-RESPONDENTS; ERIC S.M., RESPONDENT-APPELLANT. 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (REBECCA L. KONST OF COUNSEL), FOR RESPONDENT-APPELLANT.
CHRISTOPHER A. BARTON, ELMIRA, FOR PETITIONERS-RESPONDENTS. 
PAUL B. WATKINS, FAIRPORT, ATTORNEY FOR THE CHILDREN.

	Appeal from an order of the Family Court, Steuben County (Philip J. Roche, J.), entered November 14, 2018. The order, among other things, adjudged that respondent's consent to the adoption of the subject children was not required. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court